— Order, Supreme Court, New York County (L. Grossman, J.), entered April 15, 1983, denying plaintiff’s motion for preliminary injunction, is unanimously reversed, on the law and the facts, with costs, and the motion is granted to the extent that the running of the time to cure the claimed breach in the notice to cure dated March 14, 1983 to plaintiff from defendant Orda is tolled pending the determination of this action on the merits. On the facts of this case enough has been shown to warrant granting to plaintiff the protection of a Yellowstone injunction (First Nat. Stores v Yellowstone Shopping Center, 21 NY2d 630) until determination on the merits of the rights of the parties with respect to the continuance of the disputed signs. Concur — Kupferman, J. P., Silverman, Bloom, Milonas and Kassal, JJ.